UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end:November 30, 2011 Date of reporting period:November 30, 2011 Item 1. Report to Stockholders. Tortoise MLP & Pipeline Fund Investor Class (TORTX) Institutional Class (TORIX) 2011 Annual Report For Period Ending November 30, 2011 2 2011 Annual Report January 12, 2012 Dear fellow shareholder, Thank you for your investment in the Tortoise MLP & Pipeline Fund (TORTX/TORIX, the “Fund”), which launched earlier this year. The Fund invests primarily in equity securities of pipelines and master limited partnerships (MLPs) that transport, gather and process, distribute and/or store natural gas, natural gas liquids, crude oil and refined petroleum products. While Tortoise has managed portfolios of listed energy infrastructure investments since its inception in 2002, we introduced this open-end fund for these primary reasons: We see significant opportunity in the broader North American pipeline market The Fund primarily focuses on the large and diverse $425 billion North American pipeline universe, providing access to the sizable pipeline network of one of the world’s largest consumers of energy. In accessing this large investable universe, the Fund has the ability and flexibility to access traditional pipeline corporations alongside MLPs. We believe these pipeline companies and MLPs have strong business fundamentals and expanded growth opportunities. The North American energy landscape is undergoing what we view to be a game-changing transformation, being validated by significant investments by some of the world’s largest energy companies. Technology improvements are driving this new chapter in our nation’s energy supply as abundant domestic oil and natural gas supply is now recoverable. Critical to increased production are the pipelines that connect new energy supply with growing demand. From 2011 – 2014 alone, we expect more than $65 billion will be invested in building out North American pipeline infrastructure. These are not “build it and they will come” type endeavors, but are generally identified and committed projects, with long-term contracts in place. We perceive a market need for an open-ended product that efficiently invests in the sector. Tortoise has a history of innovation and leadership in fund structuring and portfolio management, including the development of the first MLP closed-end fund in 2004. As a result of our history and experience in managing funds in this sector for nearly the past decade, we developed Tortoise MLP & Pipeline Fund. The Fund provides investors with an open-end structure focused on pipeline assets with daily liquidity at NAV. An attractive feature of the Fund comes through its structure - a traditional tax flowthrough fund (a regulated investment company) with no taxation at the fund level impacting its NAV. Others have launched open-end products that utilize Tortoise’s original pure-play MLP fund structure (a corporation allowing investment up to 100 percent in MLPs). In our view, that while such a structure works well in a closed-end fund due to the nature of its permanent capital, MLP ETF and open-end funds structured as corporations face certain challenges and may provide sub-optimal tax consequences for investors. Unforeseen and uncontrollable open-end fund flows could trigger fund-level tax events at undesirable times and significantly hamper their ability to manage taxes within the funds. Bottom-line, we believe the Fund provides an open-end investment solution that makes sense for this asset class, with an attractive and efficient total return potential. We are pleased to introduce TORTX/TORIX, an open-end fund that provides our investors with efficient access to pipeline and MLP companies, with no K-1s and no unrelated business taxable income, which may be suitable for retirement and other tax-exempt accounts. Investors have the ability to purchase or sell the Fund at NAV and will receive a single 1099 by the end of January each year. This new fund embodies what you can expect from Tortoise – transparent, straight-forward, relevant and compelling investment solutions. You have many choices for your investments and we appreciate your confidence and trust. Sincerely, The Managing Directors Tortoise Capital Advisors, L.L.C. The adviser to Tortoise MLP & Pipeline Fund Table of contents Fund Information3 Performance Discussion 5 Financial Statements 8 Notes to Financial Statements 12 Report of Independent Registered Public Accounting Firm 15 Trustees and Officers 16 Additional Information 17 Contacts 19 Tortoise MLP & Pipeline Fund www.tortoiseadvisors.com 2011 Annual Report 3 Fund Information at Nov. 30, 2011 (unaudited) Basic fund facts Investment objective: Total Return Structure:Regulated Investment Company Institutional Investor Ticker TORIX TORTX Net Expense Ratio (1) 1.10% 1.35% Redemption Fee NoneNone Maximum Sales Load None (2) 5.75% (3) (1) Tortoise has contractually agreed to limit total operating expenses (excluding acquired fund fees and expenses, brokerage commissions, interest, taxes and extraordinary expenses) for at least one year. (2) While the institutional class is no load, advisory and other expenses still apply. (3) You may qualify for sales charge discounts if you invest at least $50,000. Investment features Before investing in the Fund, investors should consider their investment goals, time horizons and risk tolerance. The Fund may be an appropriate investment for investors who are seeking: MLP & pipeline focus. Real, long-lived, essential assets Efficient structure. Traditional flow-through mutual fund with daily liquidity at NAV Investor simplicity. One 1099, no K-1s, no unrelated business taxable income, IRA suitability Growth opportunities. Infrastructure projects connecting new areas of supply and demand Experienced MLP adviser. Pioneering MLP investment firm with $7.2 billion in AUM as of 11/30/11 Top 10 holdings 1.Williams Companies, Inc. 2. El Paso Corp. 3. ONEOK, Inc. 4. Quesar Corp 5. Spectra Energy Corp. 6. NiSource, Inc. 7. TransCanada Corp. 8. CenterPoint Energy, Inc. 9. Enbridge, Inc. 10. Kinder Morgan, Inc. 8.2% 6.9% 6.1% 4.8% 4.7% 4.6% 4.6% 4.6% 4.5% 4.0% Portfolio statistic By ownership structure Targeted investment characteristics The Fund’s targeted investments will generally have the following characteristics ● Strategic assets that fuel the economy ● Diversified asset bases ● Limited direct commodity price exposure ●History of predictable, recurring cash flows ● Total return potential through growth and current income ● Experienced management teams By asset type Tortoise MLP & Pipeline Fund www.tortoiseadvisors.com 4 2011 Annual Report Mutual fund investing involves risk. Principal loss is possible. Investing in specific sectors such as energy infrastructure may involve greater risk and volatility than less concentrated investments. Risks include, but are not limited to, risks associated with companies owning and/ or operating pipelines and complementary assets, as well as Master Limited Partnerships (MLPs), MLP affiliates, capital markets, terrorism, natural disasters, climate change, operating, regulatory, environmental, supply and demand, and price volatility risks. Investments in non-US companies (including Canadian issuers) involve risk not ordinarily associated with investments in securities and instruments of U.S. issuers, including risks related to political, social and economic developments abroad, differences between U.S and foreign regulatory and accounting requirements, tax risk and market practices, as well as fluctuations in foreign currencies. The Fund invests in small and mid-cap companies, which involve additional risks such as limited liquidity and greater volatility than larger companies. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. The Fund may also write call options which may limit the Fund’s ability to profit from increases in the market value of a security, but cause it to retain the risk of loss should the price of the security decline. Nothing contained on this communication constitutes tax, legal, or investment advice. Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation. This report reflects our views and opinions as of the date herein and are subject to change at any time based on market and other conditions. We disclaim any responsibility to update these views. The views should not be relied on as investment advice or an indication of trading intent on behalf of the Fund. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security. Tortoise MLP & Pipeline Fund www.tortoiseadvisors.com 2011 Annual Report 5 Performance Discussion (unaudited) This is our annual report and reflects the interim period from May 31, 2011 (commencement of operations) through Nov. 30, 2011. The performance of the Tortoise MLP & Pipeline Fund’s institutional and investor share classes since inception was: Since inception on May 31, 2011 - Nov. 30, 2011 Class Total Return TORIX Institutional 10.90% TORTX Investor (excluding load) 10.60% TORTX Investor (maximum load) 4.24% S&P 500 Index (6.25)% Interim period from Fund inception on May 31, 2011 through fiscal year end. Reflects the since inception total return for the Institutional Class share, the Investor Class share (excluding the maximum sales load) and the Investor Class share (including the maximum sales load). The performance data for the Investor Class share (including the maximum sales load) reflects payment of the 5.75% maximum sales charge at the beginning of the stated period. During the six-month period ended Nov. 30, 2011, global and domestic macroeconomic events continued to weigh on the broader equity market, particularly during the months of August and October. Global markets saw significant volatility as Eurozone debt concerns took center stage, coupled with concerning domestic news including a US sovereign debt downgrade and slower than anticipated economic growth. Despite this macroeconomic backdrop, the favorable business fundamentals of pipeline and MLP companies remained intact. While there were times when most asset classes moved together with knee-jerk reactions in the short-term, the market differentiated quality over longer periods. As a result, the Tortoise MLP & Pipeline Fund outperformed the broadbased market (illustrated by the S&P 500 Index) significantly during our first six months ended Nov. 30, 2011. We believe our primary focus on long-haul, fee-based MLP and pipeline companies that offer stable and growing distribution potential contributed to this outperformance. Pipeline assets provide essential services at the heart of our daily lives – we still need to drive our cars and heat or cool our homes despite what we read in the Wall Street Journal every day. As a result, relatively inelastic demand has generated stability in energy infrastructure throughout business cycles, as evidenced again by this most recent period. The top contributors during the period were natural gas pipeline companies with solid investment grade profiles. Natural gas pipeline companies benefited from volume strength in liquids-rich shales, infrastructure pipeline build-out projects and contract stability. Additionally, pipeline merger and acquisition activity resulted in a positive impact on our holdings, slightly offset by uncertainty surrounding a large pipeline project. The performance of petroleum pipeline companies also positively contributed to our performance, driven by higher volumes due to greater domestic production. In addition, they were positively impacted by a favorable tariff increase in July to reflect the change in the Producer Price Index plus 2.65 percent (previously 1.30 percent) by the Federal Energy Regulatory Commission. The S&P 500 Index is an unmanaged market-value weighted index of stocks, which is widely regarded as the standard for measuring large-cap U.S. stock market performance. Returns include reinvested dividends. The Producer Price Index measures the average change in selling prices received by domestic producers for their output. It is not possible to invest directly in an index. Tortoise MLP & Pipeline Fund www.tortoiseadvisors.com 6 2011 Annual Report Value of $1,000,000 vs. S&P 500 Index (unaudited) Since inception on May 31, 2011 through November 30, 2011 This chart illustrates the performance of a hypothetical $1,000,000 investment made on May 31, 2011, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a stockholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect. In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for the index. The performance data quoted above represents past performance since inception on May 31, 2011 through Nov. 30, 2011. Past performance is no guarantee of future results. The investment return and value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be obtained through the most recent month-end by calling 855-TCA-Fund (855-822-3863). Future performance may be lower or higher than the performance stated above. The S&P 500 Index is an unmanaged market-value weighted index of stocks, which is widely regarded as the standard for measuring large-cap U.S. stock market performance. Returns include reinvested dividends. Tortoise MLP & Pipeline Fund www.tortoiseadvisors.com 2011 Annual Report 7 Expense Example As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from May 31, 2011 (inception date) to November 30, 2011. Actual Expenses For each class, the first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expense you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Beginning Account Value (5/31/11) Ending Account Value (11/30/11) Expenses Paid During Period (1) (5/31/11 – 11/30/11) Tortoise MLP & Pipeline Investor Class Actual(2) $1,000.00 $1,106.00 Tortoise MLP & Pipeline Investor Class Hypothetical (5% return before expenses) $1,000.00 $1,018.30 Tortoise MLP & Pipeline Institutional Class Actual(2) $1,000.00 $1,109.00 Tortoise MLP & Pipeline Institutional Class Hypothetical (5% return before expenses) $1,000.00 $1,019.55 (1) Expenses are equal to the Fund’s annualized expense ratio for the period since inception of 1.35% and 1.10% for the Investor Class and InstitutionalClass, respectively, multiplied by the average account value over the period, multiplied by the number of days in the period since inception, and divided by 365 (to reflect the period since inception). (2) Based on the actual returns for the period from May 31, 2011, through November 30, 2011 of 10.60% and 10.90% for the Investor Class and Institutional Class, respectively. Tortoise MLP & Pipeline Fund www.tortoiseadvisors.com 8 2011 Annual Report Schedule of Investments November 30, 2011 Shares Fair Value Common Stock — 66.5%(1) Canadian Crude/Refined Products Pipelines — 4.9%(1) Enbridge, Inc. $ Pembina Pipeline Corp. Canadian Natural Gas Pipelines — 5.3%(1) Keyera Corp. TransCanada Corp. United States Crude/Refined Products Pipelines — 6.9% (1) Enbridge Energy Management, LLC(2) Kinder Morgan, Inc. Kinder Morgan Management, LLC (2) United States Local Distribution Pipelines — 8.0%(1) CenterPoint Energy, Inc NiSource, Inc. United States Natural Gas Gathering Pipelines — 1.3%(1) Targa Resources Corp. United States Natural Gas Pipelines — 30.1%(1) El Paso Corp. EQT Corp. National Fuel Gas Co. ONEOK, Inc. Questar Corp. Spectra Energy Corp. Williams Companies, Inc. United States Other Energy Infrastructure — 10.0%(1) CMS Energy Corp. Dominion Resources Inc. NextEra Energy Inc. Sempra Energy Southern Co. Wisconsin Energy Corp. Total Common Stock (Cost $12,854,749) Master Limited Partnerships — 19.9%(1) United States Crude/Refined Products Pipelines — 9.3%(1) Buckeye Partners, L.P. Holly Energy Partners, L.P. Magellan Midstream Partners, L.P. Oiltanking Partners LP Plains All American Pipeline, L.P. Sunoco Logistics Partners L.P. Tesoro Logistics LP United States Natural Gas Gathering Pipelines — 3.8%(1) Chesapeake Midstream Partners, L.P. Crestwood Midstream Partners LP MarkWest Energy Partners, L.P. Targa Resources Partners LP Western Gas Partners LP United States Natural Gas Pipelines — 6.8%(1) Energy Transfer Equity, L.P. Enterprise Products Partners L.P. ONEOK Partners, L.P. Regency Energy Partners LP Williams Partners LP Total Master Limited Partnerships (Cost $3,860,227) Short-Term Investment — 3.1%(1) United States Investment Company — 3.1%(1) Fidelity Institutional Money Market Portfolio, 0.18%(3) (Cost $658,545) Total Investments — 89.5%(1) (Cost $17,373,521) Other Assets And Liabilities, Net — 10.5%(1) Total Net Assets — 100.0%(1) $ (1) Calculated as a percentage of net assets. (2) Security distributions are paid-in-kind. (3) Rate indicated is the current yield as of November 30, 2011. See accompanying Notes to Financial Statements. Tortoise MLP & Pipeline Fundwww.tortoiseadvisors.com 2011 Annual Report 9 Statement of Assets & Liabilities November 30, 2011 Assets Investments, at fair value (cost $17,373,521) $ Cash Dividends & interest receivable Receivable for capital shares sold Receivable for Adviser expense reimbursement Prepaid expenses Total assets Liabilities Payable for investment securities purchased Payable for capital shares redeemed Payable to Adviser Accrued expenses Accrued distribution fees Total liabilities Net Assets $ Net Assets Consist of: Capital stock $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation of investments and translations of foreign currency $ Net Assets Investor Institutional Class Class Net Assets $ $ Shares issued and outstanding(1) Net asset value, redemption price and minimum offering price per share $ $ Maximum offering price per share ($11.06/0.9425) $ N/A (1) Unlimited shares authorized. Statement of Operations Period from May 31, 2011(1) to November 30, 2011 Investment Income Dividends from common stocks $ Less: foreign taxes withheld ) Net dividend income from common stocks Distributions received from master limited partnerships Less return of capital on distributions ) Net distribution income from master limited partnerships Interest income Total investment income Expenses Advisory fees Transfer agent fees & expenses Fund administration & accounting fees Audit & tax fees Federal & state registration fees Trustee fees Custody fees Legal fees Compliance fees Other Shareholder communication fees Distribution fees — Investor Class Total expenses before reimbursement Less expense reimbursement by Adviser ) Net expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments and Translations of Foreign Currency: Net realized loss on investments, including foreign currency gain (loss) ) Net change in unrealized appreciation of investments and translations of foreign currency Net Realized and Unrealized Gain on Investments and Translations of Foreign Currency Net Increase in Net Assets Resulting from Operations $ (1) Inception date of the Fund. See accompanying Notes to Financial Statements. Tortoise MLP & Pipeline Fund www.tortoiseadvisors.com 10 2011 Annual Report Statement of Changes in Net Assets Period from May 31, 2011(1) to November 30, 2011 Operations Net investment income $ Net realizedloss on investments, including foreign currency gain (loss) ) Net change in unrealizedappreciation of investments and translations of foreign currency Net increase in net assets resulting from operations Capital Share Transactions Investor Class: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) Increase in net assets from Investor Class transactions Institutional Class: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) Increase in net assets from Institutional Class transactions Net increasein net assets resulting from capital share transactions Distributions to Shareholders From net investment income — From net realized gains — Total distributions to shareholders — Total Increase in Net Assets Net Assets Beginning of period — End of period (including undistributed net investment income of $83,894) $ Transactions in Shares Shares sold — Investor Class Shares issued to holders in reinvestment of dividends — Investor Class — Shares redeemed — Investor Class ) Net increase Shares sold — Institutional Class Shares issued to holders in reinvestment of dividends — Institutional Class — Shares redeemed — Institutional Class ) Net increase (1) Inception date of the Fund. See accompanying Notes to Financial Statements. Tortoise MLP & Pipeline Fund www.tortoiseadvisors.com 2011 Annual Report 11 Financial Highlights Period from May 31, 2011(1) to November 30, 2011 Investor Institutional Per Common Share Data(2) Class Class Net asset value, beginning of period $ $ Investment operations: Net investment income Net realized and unrealized gain on investments and translations of foreign currencies Total from investment operations Less distributions Dividends from net investment income — — Dividends from net capital gains — — Total distributions — — Net asset value, end of period $ $ Total Return(3)(4) % % Supplemental Data and Ratios Net assets, end of period (in 000’s) $ $ Ratio of expenses to average net assets: Before expense reimbursement(5) % % After expense reimbursement(5) % % Ratio of net investment income to average net assets: Before expense reimbursement(5) )% )% After expense reimbursement(5) % % Portfolio turnover rate(4) 46
